TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00434-CV



                        Texas Department of Public Safety, Appellant

                                              v.

                                       C. W., Appellee


               FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-EX-20-000091, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                           MEMORANDUM OPINION

              We abated this appeal on February 15, 2022, on the parties’ joint motion to await

a Texas Supreme Court decision on what the parties described as the same issue as that

raised in this case. Based on the Texas Supreme Court’s opinion in Ex Parte K.T., No. 20-0977,

2022 WL 1510329 (Tex. May 13, 2022), Appellant Texas Department of Public Safety has

moved to dismiss its appeal.

              We grant the motion and dismiss this appeal.



                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Appellant’s Motion

Filed: June 8, 2022